 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   JOEL BUSH,                           )   CASE NO. CV 19-237-SJO (PJW)
                                          )
11                     Petitioner,        )
                                          )   J U D G M E N T
12                v.                      )
                                          )
13   JOHNSON,                             )
                                          )
14                     Respondent.        )
                                          )
15
16        Pursuant to the Order Accepting Report and Adopting Findings,
17   Conclusions, and Recommendations of United States Magistrate Judge,
18        IT IS ADJUDGED that the Petition is denied and this action is
19   dismissed with prejudice.
20
          DATED:       June 6, 2019.
21
22
23
24                                     S. JAMES OTERO
                                                O ERO
                                                OT
                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
